Citation Nr: 0733324	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from August 1945 to August 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


REMAND

The Board finds that a remand is required in order to comply 
with VA's duty to assist.  38 U.S.C.A. § 5103A (2002).  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

In this case, the veteran has a current diagnosis of 
bilateral sensorineural hearing loss.  A January 2002 VA 
audiogram reveals mild sloping to severe hearing loss with 
poor speech score in the right ear and mild sloping to 
profound hearing loss with good speech score in the left ear.  
The veteran argues that he currently suffers from bilateral 
hearing loss and tinnitus due to acoustic trauma in service.  
Specifically, the veteran states that he was a turret gunner 
and used rags wrapped around his head as his only protection 
from acoustic trauma.  He further states that the shell from 
a 16-inch gun exploded unexpectedly next to him while aboard 
the battleship USS Arkansas and caused ringing in his ears 
for a month.  He alleges his hearing has been poor ever 
since.  The Board notes that there is no evidence of hearing 
loss or tinnitus at the time of the veteran's separation from 
service in August 1946.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the 
veteran has not had the benefit of a VA examination that 
considers his lay evidence in assessing the etiology of his 
current bilateral hearing loss and any tinnitus that may be 
present.  As such, a remand is required to secure this 
medical examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination to assess the nature and 
etiology of his current bilateral hearing 
loss and any tinnitus present.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  

The examiner is asked to review the claims 
folder, to include service medical records 
and all VA outpatient audiology notes.  
Based on current examination and review of 
the relevant audiological evidence of 
record, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
bilateral hearing loss is related to 
service, particularly exposure to noise 
therein.  The examiner is also asked to 
comment on the nature and etiology of any 
current tinnitus.  The term "as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  In providing this opinion, 
the examiner should include a complete 
explanation of the rationale.  If the 
examiner is unable to offer the requested 
opinion, the report should so state.   

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

